DETAILED ACTION
This office action is in response to applicant’s filing dated March 3, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1-10, 25, 31-34, 36, and 39-42 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed March 3, 2022.   Claims 11-24, 26-30, 35, 37, 38, and 43-49 were previously canceled. 


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a compound of Formula (I) in the reply filed on March 3, 2022 is acknowledged.
Claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.
Applicant’s election without traverse of Example 18:

    PNG
    media_image1.png
    293
    466
    media_image1.png
    Greyscale

in the reply filed on March 3, 2022 is acknowledged.
	Example 18 is a compound of Formula (I) wherein Z1 is N and Z2 is C(R4), wherein R4 is hydrogen; R2 is halo, Cl; R3 is hydrogen; Z is -O-; Y1 is -C(R8)2-, wherein one R8 is H and 1 R8 is benzyl substituted with one Rx, wherein Rx is C1-haloalkyl, CF3; Y2, Y3, and Y6 are -C(R8)2-, wherein each R8 is hydrogen; R4 is -C(R8)-, wherein R8 is hydrogen; Y5 is –C(R8)-, wherein R8 hydrogen; X is -N(R9)2 wherein the two R9 groups together with the nitrogen to which they are both attached form a 5-membered heterocycle, pyrrolidine; and R6 is a 6-membered heteroaryl, pyrimidine.
Claims 2, 4, 9, 32, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2020.
Claims 1, 3, 5-8, 10, 25, 31, 33, 34, 36, 39, and 41 are presently under examination as they relate to the elected species:

    PNG
    media_image1.png
    293
    466
    media_image1.png
    Greyscale



Priority
The present application is a 371 of PCT/US2019/033374  filed on May 21, 2019, which claims benefit of foreign priority to PCT/CN2018087837 and PCT/CN2019082298 filed on May 22, 2018 and April 11, 2019, respectively.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10, 25, 31, 33, 34, 36, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherlin et al (US 2018/0105504 A1, cited in the IDS filed March 3, 2022) in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th Edition, pages 50 and 59-61, 2002).
Regarding claims 1, 3, 5-8, 10, 25, 31, 33, 34, 36, and 39, Sutherlin teaches a compound of Formula (I) (claim 1):

    PNG
    media_image2.png
    283
    458
    media_image2.png
    Greyscale

which are useful as inhibitors of sodium channel (e.g., NaV1.7) ([0001] and claims 52 and 53) for the treatment of pain (claim 51).  The compounds of Formula (I) of Sutherlin differ from the instantly claimed Formula (I) in that positions corresponding to instantly claimed variables Z1 and Z2 are -C(R4)- and -C(R3)-, respectively, while the instant claims require that one of Z1 or Z2 is N.  
Moreover, Sutherlin teaches a pharmaceutical composition comprising a compound of Formula (I), or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient (claim 48).  Furthermore, Sutherlin teaches Compound 242 (Table 2, page 265):
[AltContent: textbox (R2)][AltContent: textbox (R1)][AltContent: textbox (Z)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    335
    545
    media_image3.png
    Greyscale

Compound 242 has an IC50 of 0.000428 µM and 0.000182 µM for Nav1.7 and hNav1.7, respectively.  Compound 242 differs from the instantly elected compound in the positions denoted by an arrow labeled Z, R1, and R2.  In particular, Compound 242 contains an NH in the position denoted Z, a C at position R1, and a F substitution at position R2, while the instantly elected compound contains an O at position corresponding to Z, an N at position corresponding to R1, and a H at position corresponding to R2.  With regard to position Z, Sutherlin teaches Z can be alternatively -N(R5)- or -O- (claim 1).  Regarding position R2, Sutherlin teaches R2 can alternatively be hydrogen or halo (claim 1).  Considering the interchangeability of a -O- and -NH- at position Z and hydrogen and halo at position R2, and reviewing Compound 242, one of ordinary skill in the art would have expected the interchange of a -O- and -NH- at position Z and hydrogen and halo at position R2 would also have given an alternate obvious compound, useful as a inhibitors of sodium channel for the treatment of pain.
As taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity. Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59). Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Williams further teaches instead of considering only partial structures Hinsberg applied the concept of isosterism to entire molecules; he developed the concept of "ring equivalents"; groups that can be exchanged for one another in aromatic ring systems without drastic changes in physical chemical properties relative to the parent structure; benzene, and pyridine illustrate this concept (page 60).   Pyridine and benzene rings are known ring equivalents to one of ordinary skill in the art.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to 1) select Compound 242 as a lead compound, motivated by the fact that this compound is exemplified as a sodium channel inhibitor compound. It would further have been obvious to: 2a) substitute a -O- at position Z and a hydrogen at position R2 and to 2b) substitute a pyridine ring for the benzene ring of Formula (I), giving the elected compound. The motivation to substitute 2a) is the establishment by Sutherlin of the interchangeability of a -O- and -NH- at position Z and hydrogen and halo at position R2 and the motivation to substitute 2b) that substitution of benzene by pyridine result in a bioisostere with similar activity with potential for better bioavailability and lower side effects. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active sodium channel inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Sutherlin.
Taken together, all this would result in the compounds of claims 1, 3, 5-8, 10, 25, 31, 33, 34, 36, 39, and 41 with a reasonable expectation of success.



Claims 1, 3, 5-8, 10, 25, 31, 33, 34, 36, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2017/082688 A1) in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th Edition, pages 50 and 59-61, 2002).
WO 2017/082688 A1 (Lee) is the PCT counterpart to US 2018/0346459 A1 (Lee).  WO 2017/082688 A1 has a 102(a)(1) date as a result of its May 18, 2017 publication date.   Because WO 2017/082688 A1 and US 2018/0346459 A1 appear to have identical disclosures, and because the WO document was published in Korean language designating the United States, the US 2018/0346459 A1, which is the National Stage entry of WO 2017/082688 A1, is being used as a translation of WO 2017/082688 A1.   As such, any reference hereinafter to column and line numbers will be based upon the US publication, but should be interpreted as referring to the corresponding disclosure of the aforementioned WO counterpart.
Lee teaches a pharmaceutical composition comprising a compound of Chemical Formula (1) (claims 1 and 12):

    PNG
    media_image4.png
    326
    634
    media_image4.png
    Greyscale

useful for treating sodium channel blocker-related diseases (claim 12) including pain (claim 13).  Lee teaches the compounds of the invention have a blocking effect against sodium ion channels, particularly Nav 1.7 [0015].  Lee further teaches a compound of Chemical Formula (1’) (claim 2): 

    PNG
    media_image5.png
    419
    596
    media_image5.png
    Greyscale
 
 and Compound 147 [0602]:

    PNG
    media_image6.png
    396
    604
    media_image6.png
    Greyscale

Compound 147 has an IC50 to 0.25.  Compound 147 is a compound of formula (I) wherein R2 is hydrogen; R3 is halo, F; R6 is 6-membered heteroaryl, pyrimidine; Z1 is C(R4), wherein R4 is halo, Cl; Z2 is C(R5), wherein R5 is hydrogen; Z is -N(Rz)-, wherein Rz is hydrogen; Y1 is –C(R8)2-, wherein one R8 of Y1 is halo, F, and other R8 together with R8 of Y2 forms double bond; Y2 is –C(R8)2-, wherein one R8 forms double bound with R8 of Y1 and other R8 is hydrogen; Y3 is –C(R8)2-, wherein one R8 forms double bound with R8 of Y4 and other R8 is hydrogen and Y4  is –C(R8)-, wherein R8 forms double bond with R8 of Y3; Y5 is –C(R8)-, herein R8 forms double bond with R8 of Y6; and Y6 is –C(R8)2-, wherein one R8 forms double bound with R8 of Y5 and other R8 is hydrogen; and X is -N(R9)2-, wherein the two R9 groups together with the N to which they are both attached form a 5-membered heterocycle, pyrrole.  
Compound 147 differs from the instantly claimed compounds in that the instant claims require either Z1 or Z2 to be N, and in Compound 147 neither Z1 nor Z2 are N.  Moreover, the pyrrole is substituted with an aminoalkyl.  Regarding the substitution of the pyrrole ring, Lee teaches in Chemical Formula (1) R5 and R6 together form C3-5 alkylene, wherein the C3-5 alkylene is unsubstituted or substituted (claim 1) and in Chemical Formula (1’) R11 is hydrogen or C1-4 alkyl and R12 is hydrogen or NH(C1-4alkyl) (claim 2).  Considering the interchangeability of a hydrogen and a NH(C1-4alkyl) on the pyrrole ring moiety, and reviewing Compound 147, one of ordinary skill in the art would have expected the interchange of a substituted and unsubstituted pyrrole ring would also have given an alternate obvious compound, useful as a inhibitors of sodium channel for the treatment of pain. 
As taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity. Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59). Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Williams further teaches instead of considering only partial structures Hinsberg applied the concept of isosterism to entire molecules; he developed the concept of "ring equivalents"; groups that can be exchanged for one another in aromatic ring systems without drastic changes in physical chemical properties relative to the parent structure; benzene, and pyridine illustrate this concept (page 60).   Pyridine and benzene rings are known ring equivalents to one of ordinary skill in the art.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to 1) select Compound 147 as a lead compound, motivated by the fact that this compound is exemplified as a sodium channel inhibitor compound. It would further have been obvious to: 2a) substitute an unsubstituted pyrrole for the substituted pyrrole ring and to 2b) substitute a pyridine ring for the benzene ring of Formula (I), giving the elected compound. The motivation to substitute 2a) is the establishment by Lee of the interchangeability of an unsubstituted and substituted pyrrole rings and the motivation to substitute 2b) that substitution of benzene by pyridine result in a bioisostere with similar activity with potential for better bioavailability and lower side effects. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active sodium channel inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lee.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8, 10, 25, 31, 33, 34, 36, 39, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,457,654 B2 in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th Edition, pages 50 and 59-61, 2002).
The instant claims are directed to a compound of Formula (I):

    PNG
    media_image7.png
    201
    468
    media_image7.png
    Greyscale

The previously allowed claims are directed to a compound of Formula (I):

    PNG
    media_image8.png
    146
    258
    media_image8.png
    Greyscale

wherein the definitions of instantly claimed variables X, Y1-Y6, Z, R2, R3, and R6 overlap with the definitions of the corresponding variables X, Y1-Y6, Z, R1, R2, and Het of previously allowed Formula (I).  The compounds of the previously allowed claims differ from the instantly claimed compounds that positions corresponding to instantly claimed variables Z1 and Z2 are -C(R4)- and -C(R3)-, respectively, while the instant claims require that one of Z1 or Z2 is N.  
As taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity. Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59). Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Williams further teaches instead of considering only partial structures Hinsberg applied the concept of isosterism to entire molecules; he developed the concept of "ring equivalents"; groups that can be exchanged for one another in aromatic ring systems without drastic changes in physical chemical properties relative to the parent structure; benzene, and pyridine illustrate this concept (page 60).   Pyridine and benzene rings are known ring equivalents to one of ordinary skill in the art.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute a pyridine ring for the benzene ring of Formula (I) and select from the variables to arrive at compounds within the instant claims. The motivation to substitute a pyridine ring for the benzene ring is that substitution of benzene by pyridine result in a bioisostere with similar activity with potential for better bioavailability and lower side effects. 
Conclusion
	Claims  1, 3, 5-8, 10, 25, 31, 33, 34, 36, 39, and 41 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628